Citation Nr: 1735465	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  10-21 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Counsel

INTRODUCTION

The Veteran had active service from January 1988 to January 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

A hearing was held before a Veterans Law Judge in June 2012.  However, the Board was unable to obtain a transcript of that hearing.  As a result, the Veteran was offered the opportunity to testify at another hearing before a different Veterans Law Judge, which he accepted.  See 38 C.F.R. § 20.717.

In October 2012, the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) for a second hearing.  

In February 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the record.  

In April 2013 and April 2016, the Board remanded the above issue for further development.  The case has been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The Veteran has a current acquired psychiatric disorder, diagnosed as bipolar disorder, which had its onset during his military service.



CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as bipolar disorder, was incurred in active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

In this case, the Veteran has asserted that the onset of his acquired psychiatric disorder was in service, which was caused by his friends being deployed and never seeing them again; a unit member falling out from heat exhaustion or stroke and not knowing his condition; and losing a close friend in 1991 aboard the ship.  He reported that he resorted to substance abuse, using cocaine and alcohol as a way of coping, to forget and ease his mental pain.

The December 1987 enlistment and January 1990 oversees screening examinations noted the Veteran's psychiatric examinations to be normal.  A June 1991 service treatment record indicates that he was referred for treatment due to a positive cocaine test and that he met the DSM-III criteria for substance abuse.  The Veteran was administratively separated in January 1992 at which time his psychiatric examination was noted to be normal.  

The Veteran's personnel records show that he was aboard the USS Mount Whitney from March 23, 1990, to March 3, 1991, which traveled to Okinawa, Japan.  Additionally, the records show that the Veteran was on duty in the medical department of the USS Mount Whitney from April 12, 1991, to January 21, 1992.

VA and private treatment records show diagnoses of depression, not otherwise specified (NOS), mood disorder, disruptive mood dysregulation disorder, posttraumatic stress disorder (PTSD), schizoaffective disorder, intermittent explosive disorder, bipolar disorder, and psychoses NOS.

The Veteran was afforded a VA examination in June 2004.  The examiner diagnosed the Veteran depression NOS and alcohol dependence (full remission).  The examiner concluded that it was as likely as not that his alcohol dependence was related to his depression.

The Veteran was afforded another VA examination in May 2013.  The examiner diagnosed the Veteran with bipolar disorder and alcohol dependence in remission.  The Veteran reported that he was stationed on Okinawa detached to the Marines and was transferred to a ship.  The Veteran subsequently got in trouble, lost his rank, and spent the rest of his time in the service cleaning barracks.  The Veteran cited his trauma as an incident in which a friend of his on another ship was assaulted and later died.  He did not witness the assault, but said he has flashbacks of seeing this friend lying in the intensive care unit (ICU) before his death.  

In an October 2013 VA addendum opinion, the examiner  stated that the Veteran did not endorse any symptoms consistent with PTSD, such as hyperacuisis, anxiety, recurrent intrusive thoughts of a traumatic event, depression, social isolation, nightmare, or sleep disturbance.  A diagnosis of PTSD was not warranted on the basis of the Veteran's presentation at that time.  The diagnosis of bipolar disorder was consistent with the Veteran's history and presentation, but the diagnosis was made recently and he was not treated for a psychiatric disorder while in service or after the service.  The examiner concluded that there was nothing to establish a nexus between this diagnosis and his service.  However, the examiner did not address the Veteran's lay statements regarding the alleged in-service events and the June 1991 service treatment record that noted a diagnosis of substance abuse.

The Veteran was afforded another VA examination in February 2017.  The examiner noted that the Veteran served in the United States Navy, enlisting a few months before his 20th birthday.  At the time of enlistment, there was no documented psychiatric history, to include substance use disorders.  This finding is also supported by his enlistment exam and the fact that he qualified to receive specialty training as a Navy corpsman meeting the minimum requirements of a high school diploma, an Armed Services Vocational Aptitude Battery combined test score rating of at least 149, and no history of drug abuse (use or treatment) or adversely adjudicated drug abuse offenses on record.  

The examiner noted that the Veteran reported the onset of "mental" symptoms during his active service, triggering his maladaptive use of substances.  He also identified his friend and a fellow sailor's death subsequent to injuries when he was brutally attacked by another sailor.  The Veteran reported seeing him in the hospital onboard the USS Whitney.  He identified this event and traumatic loss as triggering the onset of a psychiatric condition, to include PTSD and/or a major depressive mood episode.  He reported that his mood symptoms extended beyond a typical period of grief, that his use of alcohol became more frequent and to excess, and that he also began to use other substances (cocaine) for the first time.

The examiner noted that, while serving on the USS Mount Whitney in June 1991, the Veteran's command referred him for a substance use evaluation after he produced a positive toxicology screen for cocaine.  His pattern of substance use was documented as "substance abuse," noting his prognosis was "excellent," and he was referred to the Navy Alcohol and Drug Safety Action Program.  He was administratively separated from service from the USS Mount Whitney honorably. 

It was unclear to the examiner if the AOJ verified the Veteran's in-service stressor, to include the death of his friend; however, because of other evidence, the examiner accepted his statements and account of the in-service stressor.  In particular, the examiner noted the Board's statement that "the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology," the Veteran's sworn testimony in February2013 about the circumstances of his service and psychiatric conditions, the lay evidence provided by his mother corroborating the Veteran's history of psychiatric symptoms, medical evidence (VA and private treatment records, previous initial examinations) supporting the Veteran's report to the examiner, and no findings during the examination to suggest the Veteran was not credible.  However, the examiner agreed with previous examiners that the Veteran's psychiatric profile was not that typically associated with PTSD, but rather supported a diagnosis of Bipolar I, severe, with psychotic symptoms.  The examiner stated that the absence of a PTSD diagnosis did not discount the emotional effects that the in-service trauma and in-service stressors had and may even continue to have on the Veteran, but merely indicated he did not meet the minimum threshold of symptoms required for a PTSD diagnosis.

The examiner noted that the common themes across the Veteran's psychiatric diagnoses were mood disturbances and psychotic symptoms (persecutory/paranoid delusions, hallucinations, disorganized thinking and speech, grossly disorganized and agitated motor behavior) causing recurrent episodes of complete decompensation with violence toward others.  He had a recent history of spontaneous and random assault, to include recently while in a structured environment (in September 2015, he physically assaulted a nurse while on the acute psychiatric unit).  The Veteran indicated that the onset of these symptoms occurred during service (i.e., depression) and that these symptoms triggered the increased use of substances (alcohol and cocaine) for which he received intervention during his active service.  The examiner explained that impaired judgment and impulsive behaviors are common with manic and/or hypomanic episodes and often manifest with excessive involvement in activities that have a high potential for painful consequences (i.e., engaging in unrestrained buying sprees, sexual indiscretions, or substance use, risking job loss or discharge from military, etc.).

The Veteran identified the age of onset for his psychiatric disorder to be at or around 20 years old.  The examiner noted that it was widely accepted within the clinical and medical community that, for males, symptoms indicating an onset of the first manic, hypomanic, or major depressive episode was typically between age 16 to 25, with males being significantly more likely to have substance use issues, more severe illness, and poorer functioning compared to females.  Furthermore, after an individual has a manic episode with psychotic features, subsequent manic episodes are more likely to include psychotic features, with incomplete inter-episode recovery being more common when the episode is accompanied by mood-incongruent psychotic features (such as this Veteran's history).  More than half of individuals whose symptoms meet criteria for bipolar disorder have an alcohol use disorder, and those with both disorders are at greater risk for suicide attempt.  One of the risk factors (in addition to genetic) for expression of bipolar disorder is the finding of a positive correlation between the individual experiencing a broad range of primary stressors prior to the onset of illness.

The examiner stated that, in terms of a diagnosis of disruptive mood dysregulation disorder, there was no evidence to suggest that the onset of his violent episodes began before age 10, which is a requirement for such diagnosis.  Therefore, there was no evidence supporting this diagnosis.

Additionally, in terms of a diagnosis of intermittent explosive disorder, the examiner explained that the core feature of that disorder was a failure to control impulsive aggressive behavior in response to subjectively experienced provocation (i.e., psychosocial stressor) that would not typically result in an aggressive outburst.  The aggression is generally impulsive and/or anger-based, rather than pre-meditated or instrumental or better accounted for by another disorder (psychosis is not typical for this disorder). Therefore, there was no evidence supporting this diagnosis.  Although there was periodic documentation that the Veteran's mood disorder was substance-induced, the examiner indicated that it was clear from the record and the in-person examination results that his mood episodes with acute psychosis were not attributable to the physiological effects of a drug of abuse (i.e., in the context of cocaine or amphetamine intoxication), as he had many episodes of decompensation (notably his most recent in February 2017) during prolonged periods of complete abstinence from any substance and while in a controlled environment.  

In terms of onset, it is known the Veteran entered into service at or around age 20 and that he was of sound mental and physical health.  His performance was at least satisfactory, as he proceeded through basic training, advanced training as a naval corpsman at the Marine Field Medical School, to his first duty station at the Naval Medical Center Portsmouth, and to the Dispensary at Camp Hansen, Okinawa, Japan.  He related feeling a sense of accomplishment and purpose meeting the physical and educational challenges for military service and for working in the field of medicine while relating "it was emotional" when speaking about his work the naval hospital's intensive care unit where he "saw and helped a lot of good people who were just dying or really sick...it was hard sometimes" and the stressor related to being so far from his family who lived on the East Coast when he was in Japan.  

The examiner noted that, on April 10, 1991, 3 years and 4 months into his active service, the Veteran was assigned to duty onboard the USS Whitney.  He identified the in-service stressor and traumatic loss of a good friend and fellow sailor who was brutally beaten into a coma and later died.

Additionally, in May 1991, he tested positive for amphetamines (cocaine), was referred for an alcohol and other drug evaluation and to attend Drug and Alcohol Abuse Report, received a non-judicial punishment (reduction in rank, fines, extras duty), and was recommended for administrative separation based on the finding "3 years 5 months into his service at age 23...[there is] no potential for mature naval service."  On January 17, 1992, he was honorably discharged from service.

The Veteran reported to the examiner that, after his discharge, emotional disturbances persisted consisting of "mood swings" that were masked by his substance use, which also continued to progress.  Although he secured employment with the United States Postal Service in 1993 through 1994, he lost this position when he sustained a gunshot wound related to the traumatic event of being the target of random street crime (armed robbery).  His history, described in the two previous examinations and VA records, was then marked by periods of employment followed by periods of unemployment, multiple incarcerations, and treatment for substance use disorders (while incarcerated and when not incarcerated) up through November 2003, when he began to receive medical care through the VA healthcare system, and a civilian hospital on at least two occasions (2004; 2008).

The examiner noted that the rate of comorbidity between substance use disorders and affective disorders, particularly bipolar disorder, is high in general and higher yet for males, particularly when the mood episodes are accompanied by psychotic symptoms.  Substance use disorders that are comorbid with other psychiatric disorders often present diagnostic challenges, particularly if there are physical withdrawal symptoms associated with alcohol use and if there is a combination of drugs abused (i.e., alcohol is a sedative and cocaine is a stimulant), as the combined effects of substances can either mimic a mood disorder (diagnosed as a substance-induced mood disorder) or mask an underlying mood disorder.  It is critical that, when determining the diagnoses, periods in which there is an absence of substance use is thoroughly assessed.

As documented throughout his mental health treatment records, both private and VA, since at least 2003, the Veteran experienced marked and quite severe mood episodes with psychoses and violence requiring repeated interventions from local or VA law enforcement and repeated inpatient hospitalizations for recurrent decompensating behaviors of mania with psychoses during periods of prolonged abstinence from all substances, as evidenced by negative toxicology labs.

The examiner concluded that, given the age of onset (early 20's), the in-service stressors stated above, and the sharp decline in his active duty performance following the death of his friend (less than two months after his friend's death), the lay evidence submitted, his continued verbal report of intrusive thoughts and images about his friend during acute mood episodes, and an absence of service treatment records directly opposing his account, it was as likely as not (i.e., it is as medically sound to find in favor of this conclusion as it is to find against it) that his symptoms of Bipolar I, manic, severe, with mood-incongruent psychotic symptoms and secondary substance use disorder in sustained remission, began in service.  Although he did not meet the criteria for a diagnosis of PTSD, the Veteran's account of psychiatric disturbances related to the in-service stressors of his deployment to Japan and the death of his friend from a brutal physical assault were as likely as not contributing factors to his development of severe psychiatric conditions and related substance use disorder in full remission.

After a careful review of the evidence, the Board finds that the positive nexus opinion provided by the May 2017 VA examiner demonstrates that the Veteran's currently diagnosed acquired psychiatric disorder, bipolar disorder, likely had its onset while he was on active duty.  In reaching this decision, the Board acknowledges that the Veteran has been diagnosed with various psychiatric disorders.  However, the benefit sought on appeal is granted in a manner consistent with the fact that the most probative evidence shows that the proper diagnosis for the Veteran's current service-related psychiatric disorder is bipolar disorder.  

As noted above, the October 2013 VA medical opinion is inadequate, as it did not acknowledge or discuss the Veteran's lay statements discussing his in-service stressors or service treatment records noting a diagnosis of substance abuse.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board instead finds that the May 2017 positive VA nexus opinion is more probative.  The physician concluded that it was as likely as not that his symptoms of bipolar disorder began in service.  The Board finds this opinion persuasive, as it was based on a thorough review of the claims file and the Veteran's medical history.  

Accordingly, the Board finds that service connection for acquired psychiatric disorder, diagnosed as bipolar disorder, is warranted. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as bipolar disorder, is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


